


 

Amended and Restated Effective January 1, 2009
Except As Otherwise Provided

SUPPLEMENTAL RETIREMENT AND ACCOUNT VALUE PLAN

FOR SALARIED EMPLOYEES OF THE STANLEY WORKS

Background. A. The Stanley Works, together with its wholly-owned U.S.
subsidiaries (“Stanley”), maintains the Supplemental Retirement and Account
Value Plan for Salaried Employees of The Stanley Works (“Plan”) to provide
certain employees with benefits that are not provided under a tax-qualified
retirement plan under Section 401(a) of the Internal Revenue Code of 1986, as
amended (“Code”).

B. The Stanley Works now desires to amend the Plan in the form of a restated
Plan in order for the Plan to comply with the requirements of Code Section 409A
and the Regulations thereunder, as follows:

Article 1

Effective Date

This amendment and restatement of the Plan shall be effective January 1, 2009,
and shall apply with respect to any amounts contributed to or distributed from
the Plan on or after that date, provided that Sections 6.2(a), 6.2(c), 6.4,
7.2(d) and 7.2(e) of the Plan shall be effective January 1, 2007, and also
provided that, subject to Sections 7.2(d) and 7.2(e), this amendment and
restatement shall not apply with respect to annuity payments of a Supplemental
Retirement Plan Benefit that are a continuation of a series of annuity payments
that began prior to January 1, 2009.

Article 2

Definitions

The following terms have the meanings set forth below.

“Accounts” means a Participant’s Supplemental Employee Contribution Account and
Supplemental Company Contribution Account.

“Account Value Plan” means the Stanley Account Value Plan.

“Affiliate” means any corporation or other entity which is a member of a
controlled group of corporations with the Company, as determined under Code
Section 414.

 

 



 

--------------------------------------------------------------------------------






“Beneficiary” means any individual, trust or estate designated by a Participant,
in accordance with the procedures established by the Company, to receive any
death benefit payable on the Participant’s behalf under the Plan. If, at the
time of death of a Participant, there is no beneficiary designation on file with
the Company or there is no such designated beneficiary surviving, the death
benefit shall be paid to the Participant’s surviving spouse, or if there is no
surviving spouse, the death benefit shall be paid to the Participant’s
beneficiary as determined under the Account Value Plan.

“Committee” means the Finance and Pension Committee of the Board of Directors of
the Company.

“Company” means The Stanley Works.

“Compensation” means, with respect to a Plan Year:

(a) Subject to paragraphs (b) and (c), the salary and other amounts received by
a Participant from Stanley for services actually rendered in the course of
employment with Stanley during the pertinent Plan Year, to the extent such
amounts are includible in the gross income of the Participant for federal income
tax purposes, including, but not limited to, bonuses, commissions and vacation
pay that are paid with respect to such services rendered during the Plan Year.
Compensation for a Plan Year shall also include a Participant’s Elective
Deferral Contributions under the Plan, pre-tax elective contributions made by a
Participant to Stanley’s Deferred Compensation Plan for Participants in
Stanley’s Management Incentive Plans, and elective contributions of the
Participant that are excludable from gross income for federal income tax
purposes under Section 402(g) of the Code, Section 125 of the Code or Section
132(f)(4) of the Code (a qualified transportation fringe benefit plan), provided
that any such contributions are made from amounts that would be considered
Compensation pursuant to the preceding sentence if paid to the Participant.

(b) Compensation shall not include reimbursements or other expense allowances,
fringe benefits (whether or not paid in cash), moving expenses, welfare benefits
including the cost of group term life insurance coverage, deferred compensation
in the year paid if the compensation has been deferred beyond the calendar year
in which it would otherwise have been paid, amounts paid to a Participant under
the Company’s long-term incentive plans, amounts realized from the grant or
exercise of a stock option, or any amounts, including a bonus, paid for services
rendered in a prior Plan Year. Except for a Participant’s final regular payroll
check, Compensation shall not include amounts paid after the Participant ceases
to have employment status with Stanley. Amounts described in subsection (a) that
are paid after the last day of a Plan Year solely for services performed during
the final payroll period that includes the last day of such Plan Year shall be
treated as Compensation for the Plan Year in which such final payroll period
begins. Pursuant to Treasury Regulation Section 1.409A- 2(a)(13), the preceding
sentence shall not apply to any amount that is paid after the last day of a Plan
Year for services performed during any period other than such final payroll
period, such as a bonus paid entirely or in part with respect to services
performed during a period other than the final payroll period.

(c) For purposes of subsection (a), a Participant who earns sales commission
compensation is treated as providing the services to which such compensation
relates in the Plan Year in which the pertinent customer remits payment to
Stanley for such services. For purposes of this paragraph (c), the term ‘sales
commission compensation’ means compensation or portions of compensation earned
by a Participant if a substantial portion of the services provided by such

 

 

2

 

--------------------------------------------------------------------------------






Participant to Stanley consists of the direct sales of products or services to
unrelated customers, such compensation earned by the Participant consists of
either a portion of the purchase price for products or services or an amount
substantially all of which is calculated by reference to the volume of sales,
and payment of such compensation is contingent upon Stanley receiving payment
from unrelated customers for the products or services. For this purpose, a
customer is treated as an unrelated customer only if the customer is not related
to either the Participant or Stanley, and a person is treated as related if the
person would be treated as related under Treasury Regulation Section
1.409A-1(f)(2)(ii) or the person would be treated as providing management
services under Treasury Regulation Section 1.409A-1(f)(2)(iv).

“Disability” means a Participant’s Separation from Service as a result of his or
her permanent inability, by reason of a medically determinable physical or
mental impairment, to perform any job for which the Participant is reasonably
suited by education and experience.

“Elective Deferral Contribution” means the amount of Compensation that a
Participant elects to defer under Section 4.1.

“Employee” means an individual employed by Stanley as a common law employee on a
salaried basis who is subject to the income tax laws of the United States and is
not an employee with ZAG Storage USA. Anything herein to the contrary
notwithstanding, an individual employed after November 1, 2007, by an entity
that first becomes a wholly-owned (direct or indirect) U.S. subsidiary of the
Company after that date shall not be considered an Employee, unless he or she is
eligible to participate in the Plan pursuant to Appendix A. Moreover, anything
herein to the contrary notwithstanding, an individual shall not be considered an
Employee and shall not be eligible to defer Compensation with respect to a Plan
Year unless he or she is eligible to make elective pre-tax contributions under
the Account Value Plan on the first day of such Plan Year.

“Highly Compensated Employee” means, for a Plan Year, an Employee who received
earnings from the Company and all Affiliates during the preceding Plan Year in
excess of the dollar amount prescribed under Code Section 414(q)(1)(B) [e.g.,
earnings during 2008 exceeding $105,000 results in Highly Compensated Employee
status for the 2009 Plan Year]. An individual who has been a Highly Compensated
Employee shall cease to be a Highly Compensated Employee on the last day of the
Plan Year in which his or her earnings for such Plan Year do not exceed the
pertinent dollar amount that applies under Code Section 414(q)(1)(B) when
determining his or her status as a ‘highly compensated employee’ under Code
Section 414(q)(l)(B) for the subsequent Plan Year. For purposes of this
definition, ‘earnings’ is an individual’s W-2 income, plus elective
contributions made on behalf of the individual by the Company and all Affiliates
that are excludable from gross income for federal income tax purposes under Code
Section 125, 402(g), or 132(f)(4).

“Participant” means a Highly Compensated Employee who is eligible under Section
3.1 to elect to defer a portion of his or her Compensation under the Plan,
provided that an individual who has a Supplemental Retirement Plan Benefit as of
January 1, 2009 and is not eligible under Section 3.1 shall be a Participant for
purposes of the provisions of the Plan other than Articles 3, 4, 5 and 6.

“Plan Year” means the calendar year.

 

 

3

 

--------------------------------------------------------------------------------






“Retirement Plan” means The Stanley Works Retirement Plan as in effect on April
16, 2002, without regard to any subsequent changes in such plan.

“Separation from Service” means the termination of a Participant’s employment
with Stanley and all Affiliates for a reason other than death. Whether a
Separation from Service has occurred is determined in accordance with the
standards that apply for determining if there is a ‘separation from service’ for
a reason other than death pursuant to Treasury Regulation Section
1.409A-1(h)(1). Thus, the determination as to whether there is a Separation from
Service is based on the facts and circumstances surrounding the termination of
the Participant’s employment and whether Stanley and the Participant intended
for the Participant to provide significant services for Stanley following such
termination. A Separation from Service shall not have occurred if the
Participant continues to provide services as an Employee or as an independent
contractor of Stanley at an annual rate that is more than 20% of the services
rendered, on average, during the immediately preceding three full calendar years
of employment (or, if employed for less than three years, such lesser period).

The Participant’s employment relationship shall be treated as continuing while
the Participant is on military leave, sick leave or other bona fide leave of
absence, provided that the Participant is expected to return to work for Stanley
and the period of such leave of absence does not exceed six months, or if the
period is longer, the Participant has a right to reemployment with Stanley
either by statute or by contract. If the period of a military leave, sick leave
or other bona fide leave of absence exceeds six months and there is no right to
reemployment, a Separation from Service shall be deemed to have occurred as of
the first date immediately following the first six months of the leave.

“Specified Employee” means a Participant who is identified as a ‘specified
employee’ in accordance with Treasury Regulation Section 1.409A-1(i), pursuant
to a written policy established and maintained by the Company.

“Supplemental Company Contribution Account” means the bookkeeping record that
reflects amounts credited under Section 4.2.

“Supplemental Employee Contribution Account” means the bookkeeping record that
reflects amounts credited under Section 4.1.

“Supplemental Retirement Plan Benefit” means the frozen supplemental retirement
plan benefit accrued by a Participant under the Plan as of May 31, 2001,
determined on the basis of the provisions of the Plan as in effect on that date.

 

 

4

 

--------------------------------------------------------------------------------






Article 3

Plan Participation

3.1 Date of Participation. (a) Eligibility to Defer. An Employee shall become a
Participant in the Plan effective upon the first January 1 on which he or she is
a Highly Compensated Employee. A Participant shall be eligible to elect, under
Section 4.1, to defer a specified portion of the Compensation payable for a Plan
Year provided that the Participant must irrevocably elect to defer such portion
before January 1 of such Plan Year and, subject to Section 3.3, such election
must remain in effect for the entire Plan Year.

(b) Deferral Elections. Any election to defer Compensation shall be effective
only with respect to Compensation for services that are performed on or after
the date on which such election becomes effective. A Participant’s election to
defer Compensation by making Elective Deferral Contributions shall be submitted
to the Company by the deadline established by the Company that precedes the
first January 1 on which such election is to become effective. Such election
shall state the portion of Compensation to be withheld. Any election to defer
shall be made in accordance with procedures established by the Company.

(c) Evergreen Deferral Elections. A Participant’s election to defer a specified
portion of Compensation for a Plan Year shall remain in effect for subsequent
Plan Years until changed or revoked by the Participant, and, subject to Section
3.3, as of each December 31, such a prior election becomes irrevocable with
respect to Compensation payable in connection with services performed by the
Participant during the immediately following Plan Year, so that the deferral
election with respect to Compensation payable with respect to services performed
by the Participant during the immediately following Plan Year shall be deemed to
have been irrevocably made as of December 31 of the preceding Plan Year.

3.2 Continuing Plan Participation. If an Employee becomes a Participant for a
Plan Year, he or she shall remain eligible to make Elective Deferral
Contributions for each subsequent Plan Year in which he or she is a Highly
Compensated Employee. If an Employee who has become a Participant for a Plan
Year ceases to be a Highly Compensated Employee with respect to a subsequent
Plan Year, he or she shall not be eligible to make Elective Deferral
Contributions for that subsequent Plan Year but shall be eligible to make
Elective Deferral Contributions for the next Plan Year in which he or she is a
Highly Compensated Employee. If an Employee was eligible to contribute under the
Plan prior to January 1, 2009 but has ceased to be eligible to contribute on or
before that date, he or she shall not be eligible to make Elective Deferral
Contributions until the Plan Year in which he or she is again a Highly
Compensated Employee. The provisions of the Plan shall continue to apply to such
an individual until his or her vested Accounts are distributed.

3.3 Unforeseeable Emergency. With the approval of the Committee, a Participant
who is faced with an “unforeseeable emergency” shall be permitted, on account of
such emergency, to cancel an election previously made by the Participant to make
Elective Deferral Contributions under the Plan. An election by a Participant to
cancel his or her Elective Deferral Contributions during a Plan Year on account
of an unforeseeable emergency shall cancel all Elective Deferral Contributions
of the Participant that would otherwise be made for the remainder of such Plan
Year, and no additional Elective Deferral Contributions shall be made

 

 

5

 

--------------------------------------------------------------------------------






until the Participant makes a new election to defer a portion of his or her
Compensation for a subsequent Plan Year in accordance with Sections 3.1 and 3.2.
For purposes of this Section 3.3, an unforeseeable emergency is a severe
financial hardship to a Participant resulting from (a) an illness or accident of
the Participant, the Participant’s spouse, the Participant’s Beneficiary, or a
dependent of the Participant (as defined in Code Section 152, without regard to
Section 152(b)(1), (b)(2) and (d)(1)(B)), (b) loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage to the
home not otherwise covered by insurance), or (c) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The determination of whether a Participant is faced with an
unforeseeable emergency shall be made by the Committee in its sole discretion,
based on the facts and circumstances surrounding such emergency and such
information as the Committee shall deem to be necessary in accordance with the
requirements of Code Section 409A and the Regulations thereunder.

Article 4

Supplemental Employee and Company Contributions

4.1 Elective Deferral Contributions. (a) Elections to Defer. Subject to Section
3.1, a Participant may make an election for a Plan Year in accordance with
Section 3.1 to defer, for such Plan Year, (i) a specified whole percentage, from
1% to 7%, of Compensation in excess of the portion of Compensation that may be
recognized for such Plan Year under a tax- qualified plan under Code Section
401(a), plus (ii) the amount, if any, by which the limitation in effect under
Code Section 402(g)(1)(B) for the Plan Year exceeds 7% of the portion of
Compensation that may be recognized for such Plan Year under a tax-qualified
plan under Code Section 401(a). For purposes of the preceding sentence, the
portion of such Compensation that may be recognized under a tax-qualified plan
is Compensation that, after being reduced by the maximum amount of permissible
Elective Deferral Contributions available for the Plan Year under this Plan and
the maximum amount of permissible elective pre-tax contributions available for
the Plan Year under the Deferred Compensation Plan for Participants in Stanley’s
Management Incentive Plans, does not exceed the limitation of Code Section
401(a)(17).

(b) Additional Elective Deferral Contributions. Subject to Section 3.1, a
Participant may also make an election to defer a specified whole percentage,
from 1% to 8%, of Compensation.

(c) Crediting of Elective Deferral Contributions. Any amount deferred under this
Section 4.1 shall be credited to a Supplemental Employee Contribution Account as
soon as administratively practicable following the date on which the amount
would have been paid to the Participant if not for the Participant’s election to
defer.

4.2 Supplemental Company Contributions. (a) Supplemental Matching Contributions
for Elective Deferral Contributions. There shall be credited to a Participant’s
Supplemental Company Contribution Account, a monthly supplemental matching
contribution equal to 50% of the Participant’s Supplemental Elective Deferral
Contributions credited on his or her behalf under subsection (a) of Section 4.1
for the month. Such matching contributions shall be credited to the
Participant’s Supplemental Company Contribution Account as soon as practicable
following the month for which the Elective Deferral Contributions to which the
matching contributions relate are credited to the Participant’s Supplemental
Employee Contribution Account.

 

 

6

 

--------------------------------------------------------------------------------






(b) Supplemental Cornerstone Contributions for Certain Participants. There shall
be credited to a Supplemental Company Contribution Account for a Participant,
other than a Participant who is described in Part II of Appendix B, any
“cornerstone” contribution determined under Part I of Appendix B.

4.3. Investment Return. (a) Crediting of Investment Return. Subject to such
rules and limitations as the Company may establish, each Participant shall
designate from among the assumed investment funds described in subsection (b) of
this Section 4.3, one or more assumed investment funds in which amounts (other
than amounts attributable to cornerstone contributions described in Section
4.2(b)) that are credited to his or her Supplemental Employee Contribution
Account or Supplemental Company Contribution Account shall be deemed to be
invested. A Participant’s Supplemental Employee Contribution Account and
Supplemental Company Contribution Account shall be adjusted for increases or
decreases in the fair market value of the assumed investment funds in which such
accounts are deemed to be invested, including any adjustments prescribed under
Appendix C with respect to the “IPA benefit” described therein.

(b) Assumed Investment Alternatives. The Company shall designate the assumed
investment funds, including a fund that is designed to invest primarily in
Company stock, that shall be available from time to time under the Plan for
purposes of measuring the investment return of a Supplemental Employee
Contribution Account or a Supplemental Company Contribution Account (other than
the portion attributable to any cornerstone contributions credited to the
Supplemental Company Contribution Account under Section 4.2(b)). In accordance
with procedures established by the Company, each Participant may elect how the
amounts credited to his or her Supplemental Employee Contribution Account and
Supplemental Company Contribution Account (other than the portion, if any,
attributable to cornerstone contributions) shall be deemed to be invested among
the assumed investment funds made available by the Company. If a Participant has
not made a valid investment election, the pertinent portion of the Participant’s
Supplemental Employee Contribution Account and Supplemental Company Contribution
Account shall be deemed to be invested in a default investment fund identified
by the Company. Anything herein to the contrary notwithstanding, the portion of
the Supplemental Company Contribution Account attributable to cornerstone
contributions described in Section 4.2(b) shall be deemed to be invested in
investment funds designated by the Company.

Article 5

Vesting

5.1 Supplemental Employee Contribution Account and Supplemental Company
Contribution Account. A Participant’s vested interest in his or her Accounts
under the Plan shall be determined as follows:

 

 

7

 

--------------------------------------------------------------------------------






(a) Supplemental Employee Contribution Account. A Participant is 100% vested at
all times in the value of any amounts credited to the Participant’s Supplemental
Employee Contribution Account.

(b) Supplemental Company Contribution Account. A Participant shall be 100%
vested in the value of his or her Supplemental Company Contribution Account upon
the Participant’s completion of 3 years of service. No portion of a
Participant’s Supplemental Company Contribution Account shall be vested before
completion of 3 years of service; provided, however, that a Participant shall
automatically become vested in the value of his or her Supplemental Company
Contribution Account if the Participant has employment status with Stanley or
any Affiliate (i) upon reaching his or her 65th birthday, (ii) upon incurring a
Disability, or (iii) upon his or her death. For purposes of this subsection (b),
a year of service means each twelve month period commencing on an individual’s
employment commencement date and the anniversaries thereof during which the
individual has employment status with Stanley, including employment by any
Affiliate during the period it is a member of the controlled group and the
period of employment with a predecessor employer preceding Stanley’s acquisition
of the business conducted by such employer, whether through the purchase of all
of the outstanding stock of such employer or of all, or substantially all, of
the assets used by such employer in a trade or business. A Participant who
ceases to have employment status with Stanley or an Affiliate on a date that is
less than a full year following the most recent anniversary of his or her
employment commencement date shall receive vesting service credit for each month
during such partial year in which he or she had employment status. A Participant
whose employment is interrupted by a break in service shall have his or her
years of service determined by aggregating service with Stanley and any
Affiliate before and after the break in service.

Article 6

Distributions

6.1 Date and Form of Distribution of Vested Accounts. (a) Time of Distribution
of Vested Accounts. Except as otherwise provided in subsection (b) of this
Section 6.1 and in Section 6.4, a Participant’s vested Accounts shall be
distributed as set forth below:

(i) If the Participant elected a distribution date for his or her vested
Accounts pursuant to Section 6.2, the vested Accounts shall be distributed to
the Participant upon such date, provided that if the Participant dies prior to
that date, the vested Accounts shall be distributed to the Participant’s
Beneficiary upon the Participant’s death.

(ii) If the Participant did not elect a distribution date for his or her vested
Accounts pursuant to Section 6.2, the vested Accounts shall be distributed to
the Participant upon the Participant’s Separation from Service, provided that if
the Participant dies prior to Separation from Service, the vested Accounts shall
be distributed to the Participant’s Beneficiary upon the Participant’s death.

(b) Delayed Distributions to Specified Employees. If a Participant is a
Specified Employee as of the date of his or her Separation from Service and the
Participant did not elect a distribution date for his or her vested Accounts,
pursuant to Section 6.2, that is at least

 

 

8

 

--------------------------------------------------------------------------------






six months after the date of his or her Separation from Service, distribution of
such Participant’s vested Accounts shall be made upon the first day of the
seventh month that begins after the date of the Participant’s Separation from
Service, provided that no distribution is required to be delayed pursuant to
this subsection (b) beyond the date of the Participant’s death.

6.2 Election of Date of Distribution. (a) Time for Making Election. At the time
a Participant first makes an election to defer Compensation under the Plan, or,
in the case of an individual who became a Participant in the Plan prior to
January 1, 2009, upon a date that is not later than December 31, 2008, the
Participant may elect that his or her vested Accounts shall be distributed on
the first day of the month that is a specified number of months following the
date of the Participant’s Separation from Service.

(b) Subsequent Elections as to Date of Distribution. A Participant shall be
permitted to make a written election, at any time after December 31, 2008, to
delay a distribution of his or her vested Accounts that is made on account of
Separation from Service beyond the date referenced in Section 6.1(a)(ii), or to
change a distribution date previously elected by the Participant pursuant to
subsection (a) of this Section 6.2, provided that any such election must satisfy
all of the following requirements:

(i) the election must be made at least twelve months prior to the date on which
the distribution would otherwise have been made;

(ii) the election may not become effective until at least twelve months after
the date on which the election is made; and

(iii) except in the case of an election relating to a distribution to be made
upon a Participant’s death, the distribution must be deferred for at least 5
years from the date on which the distribution would otherwise have been made.

(c) Elections Made in 2007 or 2008 as to Date of Distribution. If a Participant
makes an election in 2007 to change the date of distribution of his or her
vested Accounts, such new election may not defer to a later year the payment of
any amount that would otherwise be paid in 2007 and may not require a payment to
be made in 2007 that would otherwise be paid in a later year. Moreover, if a
Participant makes an election in 2008 to change the date of distribution of his
or her vested Accounts, such new election may not defer to a later year the
payment of any amount that would otherwise be paid in 2008 and may not require a
payment to be made in 2008 that would otherwise be paid in a later year.

6.3 Form of Distribution of Vested Accounts. Subject to Section 6.4, a
Participant’s vested Accounts shall be distributed in a lump sum payment to the
Participant or, in the case of a distribution that is made pursuant to the
Participant’s death, to the Participant’s Beneficiary. To the extent that a
vested amount credited to a Participant’s Accounts is deemed to be invested in
shares of Company stock pursuant to Section 4.3 at the time of distribution, the
lump sum shall consist of shares of Company stock. Any remaining portion of such
lump sum shall be paid in cash.

6.4 Exceptions for Participants in the SERP. Anything herein to the contrary
notwithstanding, in the case of a Participant who is also a participant in The
Stanley

 

 

9

 

--------------------------------------------------------------------------------






Works Supplemental Executive Retirement Plan (SERP), the foregoing provisions of
this Article 6 shall not apply and, instead, all vested Accounts under the Plan
shall be paid at the same time and in the same form as the benefit payable to or
on behalf of such Participant under the SERP. If such vested Accounts under the
Plan are paid in an annuity pursuant to the provisions of this Section 6.4, the
annuity shall be determined pursuant to the procedures for calculating an
annuity set forth in Appendix B of the SERP.

Article 7

Supplemental Retirement Plan Benefits

7.1 Supplemental Retirement Plan Benefit. A Participant who has a vested
Supplemental Retirement Plan Benefit under the Plan as of May 31, 2001 and has
not received or commenced to receive payment of such benefit prior to January 1,
2009, shall be entitled to payment of such vested Supplemental Retirement Plan
Benefit on the date and in the form of payment provided in this Article 7. An
individual who commenced to receive payment, prior to January 1, 2009, of his or
her vested Supplemental Retirement Plan Benefit shall continue to receive such
payments pursuant to the method of payment in effect on December 31, 2008.

7.2 Date and Form of Distribution of Supplemental Retirement Plan Benefit. (a)
Date of Distribution. Except as otherwise provided in subsection (b) of this
Section 7.2, a Participant’s vested Supplemental Retirement Plan Benefit shall
be distributed, or commence to be distributed, as follows:

(i) If the Participant elected a distribution date for his or her vested
Supplemental Retirement Plan Benefit pursuant to subsection (d) or (f) of this
Section 7.2, the Participant’s vested Supplemental Retirement Plan Benefit shall
be distributed, or commence to be distributed, upon such date, provided that if
the Participant dies prior to that date, the Participant’s vested Supplemental
Retirement Plan Benefit shall be distributed, or commence to be distributed, to
the Participant’s Beneficiary upon the Participant’s death.

(ii) If the Participant did not elect a distribution date for his or her vested
Supplemental Retirement Plan Benefit pursuant to subsection (d) or (f) of this
Section 7.2, the Participant’s vested Supplemental Retirement Plan Benefit shall
be distributed, or commence to be distributed, upon the Participant’s Separation
from Service, provided that if the Participant dies prior to Separation from
Service, the Participant’s vested Supplemental Retirement Plan Benefit shall be
distributed, or commence to be distributed, upon the Participant’s death.

(b) Delayed Distributions to Specified Employees. If a Participant is a
Specified Employee as of the date of his or her Separation from Service, and the
Participant did not elect a distribution date for his or her vested Supplemental
Retirement Plan Benefit, pursuant to subsection (d) or (f) of this Section 7.2,
that is at least six months after the date of his or her Separation from
Service, such Participant’s vested Supplemental Retirement Plan Benefit shall be
distributed or commence to be distributed on the first day of the seventh month
that begins

 

 

10

 

--------------------------------------------------------------------------------






after the date of the Participant’s Separation from Service, provided that no
distribution is required to be delayed pursuant to this subsection (b) beyond
the date of the Participant’s death. The payments that otherwise would have been
paid to a Specified Employee during the six months following his or her
Separation from Service shall be accumulated and paid on the first day of the
seventh month that begins after the date of the Participant’s Separation from
Service.

(c) Form of Distribution. A Participant’s vested Supplemental Retirement Plan
Benefit shall be paid in an annuity, unless he or she elects, under subsection
(d) or (f) of this Section 7.2, to receive a lump sum payment. Prior to a
Participant’s distribution date, a Participant who did not elect a lump sum
payment under subsection (d) or (f) of this Section 7.2 may select a form of
annuity from among the annuity options (life only or a joint or contingent
annuity option) that were provided under the Retirement Plan. To the extent
provided under the terms of the Retirement Plan, additional annuity payment
options shall be made available to a Participant with a benefit commencement
date that is after age 55 that are not available with respect to a Participant
whose distribution date precedes age 55. Otherwise, the same distribution
options shall be made available to a Participant irrespective of his or her
distribution date. Any actuarial adjustments to reflect the time and form of
payment shall be determined in accordance with the provisions of the Retirement
Plan. If a Participant who did not elect a lump sum payment fails to elect the
form of annuity payment, payments shall be made in the form of a life only
annuity as described in the Retirement Plan.

(d) Election of Date or Form of Distribution. Subject to Section 7.2(e), upon a
date that is not later than December 31, 2008, a Participant may elect that his
or her vested Supplemental Retirement Plan Benefit shall be distributed or
commence to be distributed on the first day of a month that is a specified
number of months following the date of his or her Separation from Service and
may elect whether to receive such benefit in a lump sum payment rather than in
an annuity. If a Participant who is an Employee fails to make an election
regarding the date of distribution, his or her vested benefit shall be
distributed upon Separation from Service, subject to subsection (b) of this
Section 7.2. If a Participant whose Separation from Service precedes December
31, 2008, fails to make an election regarding the date of distribution, the date
of distribution shall be the Participant’s 65th birthday. If a Participant fails
to make an election with respect to the form of payment of his or her vested
Supplemental Retirement Plan Benefit by December 31, 2008, the Participant shall
be deemed to have elected that the vested Supplemental Retirement Plan Benefit
be distributed, pursuant to subsection (c) of this Section 7.2, in an annuity.
Notwithstanding the foregoing, after December 31, 2008, a Participant may elect
to change his or her election or deemed election pursuant to the provisions of
subsection (f) of this Section 7.2.

(e) Elections Made in 2007 or 2008 as to Date or Form of Distribution. If a
Participant makes an election in 2007 to change the date or form of distribution
of his or her vested Supplemental Retirement Plan Benefit, such new election may
not defer to a later year the payment of any amount that would otherwise be paid
in 2007 and may not require a payment to be made in 2007 that would otherwise be
paid in a later year. Moreover, if a Participant makes an election in 2008 to
change the date or form of distribution of his or her vested Supplemental
Retirement Plan Benefit, such new election may not defer to a later year the
payment of any amount that would otherwise be paid in 2008 and may not require a
payment to be made in 2008 that would otherwise be paid in a later year.

 

 

11

 

--------------------------------------------------------------------------------






(f) Subsequent Elections as to Date or Form of Distribution. A Participant shall
be permitted to make a written election, at any time after December 31, 2008,
that pertains to the date or form of distribution of his or her vested
Supplemental Retirement Plan Benefit, including a change in an election
previously made by the Participant pursuant to subsection (d) of this Section
7.2, provided that any election made after December 31, 2008 must satisfy all of
the following requirements:

(i) the election must be made at least twelve months prior to the date on which
the distribution would otherwise have been made (or in the case of an annuity,
twelve months before the date on which the first payment was scheduled to be
made);

(ii) the election may not become effective until at least twelve months after
the date on which the election is made; and

(iii) except in the case of an election relating to a distribution to be made
upon a Participant’s death, the distribution must be deferred for at least 5
years from the date on which the distribution would otherwise have been made (or
in the case of an annuity, for at least 5 years from the date on which the first
payment was scheduled to be made).

Article 8

Miscellaneous

8.1 Distribution Date. Any payment that is made to a Participant, pursuant to
Section 6.1(a) or Section 7.2(a), upon a specified distribution date, shall be
considered to have been made upon such date if the distribution is made no later
than the 15th day of the third month following such date, provided that the
Participant may not, directly or indirectly, specify the Plan Year in which the
payment is made. Any payment that is made to a Participant pursuant to Section
6.1(a) or Section 7.2(a), on account of his or her Separation from Service,
shall be considered to have been made upon the Participant’s Separation from
Service if the distribution is made no later than 90 days following such date,
provided that the Participant may not, directly or indirectly, specify the Plan
Year in which the payment is made. Any payment that is made to a Participant’s
Beneficiary pursuant to Section 6.1(a) or Section 7.2(a), on account of the
Participant’s death, shall be considered to have been made upon the date of the
Participant’s death if the distribution is made no later than 90 days following
such date, provided that neither the Participant nor the Beneficiary may,
directly or indirectly, specify the Plan Year in which the payment is made.

8.2 Amendment or Termination. (a) Amendment. The Company, by action of the
Committee, reserves the right to amend the Plan at any time, including but not
limited to the right to amend the Plan to cease future contributions to the
Plan, provided that, unless necessary to meet the requirements of applicable
law, benefits that have already accrued on behalf of a Participant may not be
eliminated or reduced upon amendment of the Plan.

(b) Termination of Account Balance Portion of Plan. The Company, by action of
the Committee, reserves the right, at any time, to terminate the account balance
portion of the Plan (Supplemental Employee Contribution Accounts and
Supplemental Company

 

 

12

 

--------------------------------------------------------------------------------






Contribution Accounts) and to distribute all such Supplemental Employee
Contribution Accounts and Supplemental Company Contribution Accounts in lump sum
payments as soon as administratively practicable to Participants and
Beneficiaries, provided the account balance portion of the Plan is terminated in
the following circumstances:

(i) Within 30 days before or 12 months after a change in control of the Company,
as defined in Code Section 409A and Treasury Regulation Section 1.409A-3(i)(5),
provided that all distributions are made no later than 12 months following the
termination of the account balance portion of the Plan and further provided that
all nonqualified deferred compensation arrangements of the same type (i.e., all
nonqualified account balance plans subject to Code Section 409A) maintained by
the Company and all Affiliates are terminated, so that all Participants and all
participants in the other arrangements are required to receive all amounts of
compensation deferred under the account balance portion of the Plan and the
other arrangements no later than 12 months following the date on which the
Committee takes action to terminate the account balance portion of the Plan;

(ii) Within 12 months of the dissolution of the Company under Internal Revenue
Code Section 331, or with the approval of a bankruptcy court pursuant to 11
U.S.C. Section 503(b)(1)(A), provided that all amounts credited to a
Participant’s Accounts under the Plan are included in the Participant’s gross
income in the latest of (A) the calendar year in which the account balance
portion of the Plan is terminated; (B) the calendar year in which all amounts
credited to the Participant’s Accounts are no longer subject to a substantial
risk of forfeiture; or (C) the first calendar year in which the distribution of
the Accounts is administratively practicable, provided that a Participant incurs
income tax liability with respect to his or her Accounts under the Plan not
later than the calendar year in which he or she receives an actual or
constructive distribution from such Accounts; or

(iii) At the Committee’s discretion, provided that (A) the termination of the
account balance portion of the Plan does not occur proximate to a deterioration
of the financial health of the Company or an Affiliate, (B) all nonqualified
deferred compensation arrangements of the same type (i.e., all nonqualified
account balance plans subject to Code Section 409A) maintained by the Company
and all Affiliates are terminated with respect to all employees, (C) no payments
are made within 12 months after the termination of the account balance portion
of the Plan (other than payments that would have been payable under the terms of
the Plan if the termination of the account balance portion of the Plan had not
occurred), (D) all payments are made within 24 months after the termination of
the account balance portion of the Plan, and (E) neither the Company nor any
Affiliate adopts a nonqualified deferred compensation arrangement of the same
type (i.e., a nonqualified account balance plan subject to Code Section 409A)
for a period of three years, with respect to any employee, following the date of
the termination of the account balance portion of the Plan.

(c) Termination of Nonaccount Balance Portion of Plan. The Company, by action of
the Committee, reserves the right, at any time, to terminate the nonaccount
balance portion of the Plan (Supplemental Retirement Plan Benefits) and to
distribute all such Supplemental Retirement Plan Benefits in lump sum payments
as soon as administratively practicable to Participants and Beneficiaries,
provided the nonaccount balance portion of the Plan is terminated in the
following circumstances:

 

 

13

 

--------------------------------------------------------------------------------






(i) Within 30 days before or 12 months after a change in control of the Company,
as defined in Code Section 409A and Treasury Regulation Section 1.409A-3(i)(5),
the Company takes irrevocable action to terminate the nonaccount balance portion
of the Plan and all nonqualified deferred compensation arrangements of the same
type (i.e., all nonqualified nonaccount balance plans subject to Code Section
409A) maintained by the Company and all Affiliates, so that each Participant in
the Plan is required to receive the actuarial equivalent present value of his or
her Supplemental Retirement Plan Benefit (as calculated by reference to the
interest rate and mortality table described in the Retirement Plan as of April
16, 2002) and all participants in such other arrangements are required to
receive the actuarial equivalent present value of their benefits under the other
arrangements no later than 12 months following the date of such irrevocable
action;

(ii) Within 12 months of the dissolution of the Company under Code Section 331,
or with the approval of a bankruptcy court pursuant to 11 U.S.C. Section
503(b)(1)(A), the Company terminates the nonaccount balance portion of the Plan,
provided that the actuarial equivalent present value of each Participant’s
Supplemental Retirement Plan Benefit (as calculated by reference to the interest
rate and mortality table described in the Retirement Plan as of April 16, 2002)
is distributed in the calendar year in which the nonaccount balance portion of
the Plan is terminated, or the first calendar year in which the distribution is
administratively practicable (whichever is later).

(iii) At the Committee’s discretion, provided that (A) the termination does not
occur proximate to a deterioration of the financial health of the Company or an
Affiliate, (B) all nonqualified deferred compensation arrangements of the same
type (i.e., all nonqualified nonaccount balance plans subject to Code Section
409A) maintained by the Company and all Affiliates are terminated with respect
to all employees, (C) no payments are made within 12 months after the
termination of the nonaccount balance portion of the Plan (other than payments
that would have been payable under the terms of the Plan if the nonaccount
balance portion of the Plan had not terminated), (D) all payments are made
within 24 months after the termination of the nonaccount balance portion of the
Plan, and (E) neither the Company nor any Affiliate adopts a nonqualified
deferred compensation arrangement of the same type (i.e., a nonqualified
nonaccount balance plan subject to Code Section 409A) for a period of three
years, with respect to any employee, following the date of the termination of
the nonaccount balance portion of the Plan. If the nonaccount balance portion of
the Plan is terminated, the actuarial equivalent present value of each
Participant’s Supplemental Retirement Plan Benefit (as calculated by reference
to the interest rate and mortality table described in the Retirement Plan as of
April 16, 2002) shall be paid to the Participant in a lump sum on the first day
of the month coinciding with or next following the first anniversary of the
termination of the nonaccount balance portion of the Plan.

8.3 Withholding. To the extent required by law, Stanley shall withhold taxes
from any payment due under the Plan.

 

 

14

 

--------------------------------------------------------------------------------






8.4 Administration of the Plan. The Plan shall be administered by the Committee.
The Committee is vested with full authority (including full discretionary
authority) to administer, interpret, and make rules regarding the Plan as it may
deem advisable and to make determinations in its discretion that shall be final,
binding, and conclusive upon all persons. No member of the Company’s Board of
Directors or the Committee will be liable for any action or determination made
in good faith with respect to the Plan.

8.5 Claims Procedure.

(a) Any individual who believes he or she is entitled to benefits under the Plan
(a “Claimant”) shall file a written claim request with the Committee on such
forms as the Committee may require. The Committee shall, upon written request of
a Claimant, make available copies of any claim forms or instructions, or advise
the Claimant where such forms or instructions may be obtained.

(b) If a claim is wholly or partially denied, the Committee shall furnish to the
Claimant a written or electronic notice of the decision within 90 days. The
notice shall be set forth in a manner calculated to be understood by the
Claimant. If special circumstances require, the Committee may defer action on a
claim for benefits for an additional period of not to exceed 90 days, and, in
that case, it shall notify the Claimant in a written or electronic notice prior
to the close of the initial 90 day period of the special circumstances involved
and the time by which it expects to render a decision. If the claim relates to
Disability benefits, the Committee shall furnish to the Claimant a written or
electronic notice of the decision within 45 days. If special circumstances
require, the Committee may defer action on a claim for Disability benefits for
an additional period of not to exceed 30 days, and, in that case, it shall
notify the Claimant in a written or electronic notice prior to the close of the
initial 45 day period of the special circumstances involved and the time by
which it expects to render a decision. However, if prior to the end of the 30
day period, the Committee determines that, due to matters beyond its control, a
decision cannot be rendered on a claim for Disability benefits, the period for
making the Disability claim determination may be extended for up to an
additional 30 day period, and, in that case, the Committee shall notify the
Claimant in a written or electronic notice prior to the end of the first 30 day
period of the circumstances involved and the time by which a decision is
expected. The written or electronic notice of a denial of a claim shall contain
the following information:

(i) The specific reason(s) for denial of the claim;

(ii) Specific references to pertinent provisions of the Plan upon which the
denial is based;

(iii) A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary;

(iv) An explanation of the claims review procedure under the Plan describing the
steps to be taken by a Claimant who wishes to submit the claim for review; and
the time limits applicable to such procedures, and the Claimant’s right to bring
a civil action under Section 502(a) of ERISA within 180 days following an
adverse determination on review;

 

 

15

 

--------------------------------------------------------------------------------






(v) In the case of a claim for Disability benefits, a copy of any specific
internal rule, guideline, protocol or other similar criterion that was relied
upon in making the determination, or a statement that a copy of the rule,
guideline, protocol or other similar criterion shall be provided to the Claimant
free of charge upon request; and

(vi) In the case of a claim for Disability benefits that is denied based on a
medical necessity or experimental treatment or similar exclusion or limit, an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the Claimant’s circumstances, or a statement
that an explanation shall be provided free of charge upon request.

(c) A Claimant may, with respect to any denied claim:

(i) Request review upon written application filed within 60 days after receipt
by the Claimant of written or electronic notice of the denial of the Claimant’s
benefit claim, or if the claim is for a Disability benefit, request review upon
written application filed within 180 days after receipt by the Claimant of
written or electronic notice of the denial of the Claimant’s Disability benefit
claim;

(ii) Review pertinent documents and submit any additional issues and comments in
writing;

(iii) Submit documents, records and other information relating to the claim for
benefits;

(iv) Have reasonable access to, upon request and free of charge, copies of all
documents, records, and other information relevant to a benefit claim;

(v) Have a full and fair review by the Committee of the denial that takes into
account all comments, documents, records, and other information relevant to the
Claimant’s claim for benefits; and

(vi) If the claim is for Disability benefits, the following additional rules
shall apply:

(A) The review shall not give deference to the initial adverse benefit
determination;

(B) The review shall be conducted by an appropriate named fiduciary of the Plan
who is neither the individual who made the initial decision to deny the
Disability benefit claim nor a subordinate of that individual.

(C) If the adverse determination that is the subject of the review was based on
a medical judgment, the named fiduciary shall consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment;

 

 

16

 

--------------------------------------------------------------------------------






(D) Any medical or vocational experts whose advice was obtained on behalf of the
Plan in connection with the adverse benefit determination that is the subject of
the review shall be identified, without regard to whether the advice was relied
upon in making the benefit determination; and

(E) The health care professional engaged for purposes of a consultation shall be
an individual who is neither an individual who was consulted in connection with
the adverse benefit determination that is the subject of the appeal, nor the
subordinate of any such individual.

Any request or submission must be in writing and must be directed to the
Committee or in the case of a review of a claim for Disability benefits, its
designee. The Committee (or, in the case of a claim for Disability benefits, its
designee) shall have the sole responsibility for the review of any denied claim
and shall take all steps appropriate in light of its findings.

(d) The Committee (or, in the case of a claim for Disability benefits, its
designee) shall render a decision upon review. If it is determined that any
benefits claimed should be denied upon review, written or electronic notice of
the same shall be provided to the Claimant. The written or electronic notice of
the final decision shall set forth: the specific reason or reasons for the
adverse determination; references to the specific Plan provisions on which the
benefit determination was based; a statement that advises the Claimant that he
or she is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claim for benefits; and in the case of the review of a claim for a
Disability benefit that was denied as a result of an internal rule, guideline,
protocol or other similar criterion, either the specific rule, guideline,
protocol, or other similar criterion relied upon in making the adverse
determination, or a statement that such rule, guideline, protocol, or other
similar criterion was relied upon in making the adverse determination and that a
copy of the rule, guideline, protocol, or other similar criterion shall be
provided to the Claimant free of charge upon request. Also, if the adverse
determination upon review of a claim for Disability benefits is based on a
medical necessity or experimental treatment or similar exclusion or limit, the
Claimant shall be provided free of charge either an explanation of the
scientific or clinical judgment for the determination, applying the terms of the
Plan to the Claimant’s medical circumstances, or a statement that such
explanation shall be provided free of charge upon request. In addition, the
written or electronic notice to Claimant shall describe any voluntary appeal
procedures offered under the Plan and the Claimant’s right to obtain information
about such procedures and a statement of the Claimant’s right to bring an action
under Section 502(a) of ERISA within 180 days following receipt of written or
electronic notice of denial of the claim for benefits upon review. The notice to
the Claimant shall include the following statement: “You and the Plan may have
other voluntary alternative dispute resolution options, such as mediation. One
way to find out what may be available is to contact your local U.S. Department
of Labor Office and your State insurance regulatory agency.” A final
determination by the Committee shall be rendered within a reasonable period of
time, not exceeding 60 days, after receipt of the Claimant’s notice of appeal.
Under special circumstances, such determination may be delayed for an additional
period not to exceed 60 days, in which case the Claimant shall be notified
electronically or in writing of the delay prior to the close of the initial 60
day period.

 

 

17

 

--------------------------------------------------------------------------------






However, if the Committee holds regularly scheduled meetings at least quarterly,
a final determination by the Committee shall be rendered no later than the date
of the first meeting of the Committee after receipt of the Claimant’s notice of
appeal, unless the receipt of the Claimant’s notice of appeal is within the 30
day period preceding the date of the next scheduled meeting of the Committee. In
such case, a final determination by the Committee shall be rendered no later
than the date of the second meeting of the Committee after receipt of the
Claimant’s notice of appeal. Under special circumstances, such determination may
be delayed to the date of the third meeting of the Committee after receipt of
the Claimant’s notice of appeal, in which case the Claimant shall be notified
electronically or in writing of the delay prior to the commencement of the
extension period. If the claim relates to a Disability benefit, a final
determination by the appropriate named fiduciary shall be rendered within a
reasonable period of time, not exceeding 45 days, after receipt of the
Claimant’s notice of appeal. Under special circumstances, such determination may
be delayed for an additional period not to exceed 45 days, in which case the
Claimant shall be notified electronically or in writing of the delay prior to
the close of the initial 45 day period.

8.6 Governing Text. The Plan, including any amendments, shall constitute the
entire agreement between Stanley and any Employee, Participant or Beneficiary
regarding the subject matter of the Plan. The Plan, including any amendments,
shall be binding on Stanley, Employees, Participants, Beneficiaries, and their
respective heirs, administrators, trustees, successors and assigns.

8.7 Enforceability of Plan Provisions. If any provision of the Plan shall, to
any extent, be invalid or unenforceable, the remainder of the Plan shall not be
affected, and each other provision of the Plan shall be valid and enforced to
the fullest extent permitted by law.

8.8 Rights of Persons Entitled to Benefits. Any person entitled to receive
benefits under the Plan shall have the rights of an unsecured general creditor
of Stanley.

8.9 Nonassignability. The right of any individual to a benefit under the Plan
shall not be subject to attachment or other legal process for the debts of such
individual. In no event may an individual’s benefit under the Plan be subject to
anticipation, alienation, sale, transfer, assignment or encumbrance.

8.10 Special Distributions. Whenever, in the opinion of the Committee, a person
entitled to receive a benefit under the Plan is unable to manage his or her
financial affairs, the Committee may direct that payment be made to a legal
representative or relative of such person for his or her benefit. Alternatively,
the Committee may direct that any payment for such person be applied for the
benefit of such person in such manner as the Committee considers advisable. Any
payment made in accordance with this Section shall be a complete discharge of
any liability for the making of such payment under the provisions of the Plan.

8.11 Terms of Employment. Participation in the Plan shall not give an individual
any right to remain in the service of Stanley, and an individual shall remain
subject to discharge to the same extent as if the Plan had not been adopted.



 

 

18

 

--------------------------------------------------------------------------------






8.12 Restricted Transactions. A Participant’s right under Section 4.3 to direct
the investment of his or her Accounts, and a Participant’s right under Article 6
to receive a distribution, of all vested amounts credited to his or her Accounts
shall be restricted to the extent necessary to comply with the securities laws.

 

THE STANLEY WORKS

 

 

By 

 
/s/

 

 

 

 

Title:

Vice President Human Resources

 

 

 

 

Date:

1/9/08

 

 

 

 

 

19

 

--------------------------------------------------------------------------------






APPENDIX A

SUPPLEMENTAL RETIREMENT AND ACCOUNT VALUE PLAN

FOR SALARIED EMPLOYEES OF THE STANLEY WORKS

Part I

Individuals employed in the following units become covered under the Plan
pursuant to the last sentence in the definition of “Employee” in the Plan and,
thus, at the Effective Date set forth below, are subject to the same eligibility
rules that apply under the terms of the Plan when determining status as an
Employee and eligibility for coverage of other individuals employed by Stanley.

 

Entity or Division

Effective Date

 

 

--------------------------------------------------------------------------------






APPENDIX B

SUPPLEMENTAL RETIREMENT AND ACCOUNT VALUE PLAN

FOR SALARIED EMPLOYEES OF THE STANLEY WORKS

Part I

(a) As of the last day of each Plan Year, a “cornerstone” contribution shall be
allocated to the Supplemental Company Contribution Account of each individual
described in subsection (b)(i) or (ii). The amount to be allocated to the
Supplemental Company Contribution Account of an individual who is described in
subsection (b)(i), but is not described in subsection (b)(ii), shall be
determined exclusively pursuant to subsection (a)(i). The amount to be allocated
to the Supplemental Company Contribution Account of an individual who is
described in subsection (b)(ii) for a Plan Year shall be the sum of the amount
determined pursuant to subsection (a)(i) and the amount determined pursuant to
subsection (a)(ii).

(i) Subject to subsection (c), the amount to be allocated for a Plan Year under
this subsection (a)(i) to the Supplemental Company Contribution Account of an
eligible Participant described in subsection (b)(i) shall be equal to (A) a
percentage, determined in accordance with the following table, of his or her
Compensation for the Plan Year based on the individual’s age, in whole years, on
December 31 of the Plan Year, reduced by (B) the amount credited to the
Participant’s “cornerstone” account for the Plan Year under section 5.3(a)(i) of
the Account Value Plan:

 

Participant’s Age on
December 31 of the Plan Year

 

Percentage of
Compensation

Less than 40

 

3% of Compensation

40-54

 

5% of Compensation

55 or over

 

9% of Compensation

(ii) Subject to subsection (c), the amount to be allocated for a Plan Year under
this subsection (a)(ii) to the Supplemental Company Contribution Account of an
eligible Participant described in subsection (b)(ii) shall be equal to (A) a
percentage, determined in accordance with page v of this Appendix B, of his or
her Compensation for the Plan Year based on the individual’s age, in whole
years, on December 31, 2001, and credited service, in whole years, determined as
of January 31, 1998 under the provisions of the Retirement Plan, reduced by the
amount credited to the Participant’s “cornerstone” account for the Plan Year
under section 5.3(a)(ii) of the Account Value Plan.

(b) (i) As of the last day of each calendar quarter, a Supplemental Company
Contribution Account credit for such quarter shall be determined under
subsection (a)(i) for each Participant who has employment status with Stanley on
the last day of such calendar quarter, provided that any such credit shall be
reduced by the credit recognized under section 5.3(b)(i) of the Account Value
Plan for the quarter and further provided that no credit shall be made under
subsection (a)(i) for a Participant who is described in Part II of this Appendix
B to the Plan.

 

 

i

 

--------------------------------------------------------------------------------






APPENDIX B

SUPPLEMENTAL RETIREMENT AND ACCOUNT VALUE PLAN

FOR SALARIED EMPLOYEES OF THE STANLEY WORKS

Part I (continued)

(ii) As of the last day of each calendar quarter, a Supplemental Company
Contribution Account credit for such quarter shall be determined under
subsection (a)(ii) for each Participant who both (A) was a participant in the
Retirement Plan on January 31, 1998, and (B) has employment status with Stanley
on the last day of such calendar quarter, provided that any such credit shall be
reduced by the credit recognized under section 5.3(b)(ii) of the Account Value
Plan for the quarter and further provided that no credit shall be made under
subsection (a)(ii) for a Participant who is described in Part II of this
Appendix B to the Plan.

(c) The amount of an eligible individual’s Supplemental Company Contribution
Account allocation for a Plan Year shall be determined in quarterly credits,
pursuant to subsection (b), based on the applicable percentage of Compensation
paid during each calendar quarter in which the individual has employment status
on the last day of such calendar quarter. The sum of the individual’s quarterly
credits for a Plan Year shall be credited to such individual’s Supplemental
Company Contribution Account as of the last day of such Plan Year or, if
earlier, as of the last day of the calendar quarter coinciding with or next
preceding the date on which an individual described in subsection (b)(i) or (ii)
ceases to have employment status with Stanley during such Plan Year.

 

 

ii

 

--------------------------------------------------------------------------------






APPENDIX B

SUPPLEMENTAL RETIREMENT AND ACCOUNT VALUE PLAN

FOR SALARIED EMPLOYEES OF THE STANLEY WORKS

Part II

A Participant is described in this Part II of Appendix B of the Plan if he or
she is:

 

•

an employee of Stanley Supply & Services, Inc., formerly Contact East, Inc.
(other than an employee who was employed by Jensen Tools, Inc. on December 29,
2001);

 

•

an employee of Stanley Security Solutions, Inc. at any of the following
divisions:

 

•

Best Access

 

•

Senior Technologies

 

•

Integrator

 

•

Intivid US

 

•

ISR Solutions

 

•

Safemasters

 

•

Stanley Systems Integration

 

•

Safemasters division in Orlando, Florida

 

•

Senior Technologies division in Tulsa, Oklahoma

 

•

an employee with Stanley Tools at Watseka or Bradley, Illinois, or West
Lafayette, Indiana;

 

•

an employee with Stanley Tools whose primary duties are to provide sales or
technical support services to Stanley Tools with respect to its leveling,
aligning, and plumbing devices product line;

 

•

an employee at the Kannapolis, North Carolina distribution center whose
employment commences on or after December 1, 2004;

 

•

an employee of Stanley Access Technologies LLC at any of the following
locations:

 

•

Dallas, Texas;

 

•

Cortland, New York;

 

•

San Diego, California

 

•

Denver, Fort Collins, or Colorado Springs, Colorado;

 

•

Albuquerque, New Mexico

 

•

Mandeville, Louisiana

 

•

Indianapolis, Indiana

 

•

Burnsville, Minnesota

 

•

an employee of Sargent & Greenleaf, Inc;

 

•

an employee of The Stanley Works at Kentwood, Michigan, including an employee
whose primary duties are to provide sales support that are not performed at the
Kentwood, Michigan facilities

 

 

iii

 

--------------------------------------------------------------------------------






APPENDIX B

SUPPLEMENTAL RETIREMENT AND ACCOUNT VALUE PLAN

FOR SALARIED EMPLOYEES OF THE STANLEY WORKS

Part II (continued)

 

•

an employee of OSI Security Devices; or

 

•

an employee of National Manufacturing Co. or of National Manufacturing Sales Co.
whose employment commences on or after January 1, 2007

A Participant who is described in this Part II of this Appendix B shall not be
eligible to have amounts credited on his or her behalf under Section 4.2(b) of
the Plan and Part I of this Appendix B.

 

 

iv

 

--------------------------------------------------------------------------------






APPENDIX C

SUPPLEMENTAL RETIREMENT AND ACCOUNT VALUE PLAN

FOR SALARIED EMPLOYEES OF THE STANLEY WORKS

SUPPLEMENTAL INVESTMENT PROTECTION ACCOUNT (IPA) BENEFIT

The Plan provides a cumulative minimum return (“IPA benefit”) with respect to
deemed investments in Company stock of the Elective Deferral Contributions made
by a Participant under the Plan before July 1, 1998.

Elective Deferral Contributions that were made under the Plan before July 1,
1998 (“IPA-Protected Amounts”) are recorded in a supplemental investment
protection account (“IPA”), where they are credited with a minimum rate of
return for the period or periods during which they are deemed to be invested or
reinvested under the Plan, prior to April 1, 1999, in Company stock or, after
March 31, 1999, in a fund that is designed to invest primarily in Company stock.
If the market value of a Participant’s IPA-Protected Amounts so invested under
the Plan determined as of the date of distribution from the Plan to the
Participant or the Participant’s Beneficiary is less than their recorded value
in the IPA, the difference shall be credited to the Participant or Beneficiary
and included as part of the distribution of the Participant’s vested
Supplemental Employee Contribution Account. The IPA annual rate of return for
any Plan Year is the yield of two-year U.S. Treasury Notes reported in The Wall
Street Journal for the last business day of the October preceding that Plan
Year, but never more than 12.5% nor less than 5%. The IPA is computed so that a
Participant receives daily compounded interest of the daily equivalent of the
IPA annual rate of return, after March 31, 1999, and monthly compounded interest
of the monthly equivalent of the IPA annual rate of return before April 1,1999.

IPA protection applicable to IPA-Protected Amounts that are deemed to be
invested in Company stock or in the Company stock fund remains in effect only
for the period in which such amounts were deemed invested in such stock or stock
fund. A transfer or reallocation of such amounts from a deemed investment in
Company stock or the Company stock fund shall result in the loss of IPA
protection for the period of time in which such amounts are not deemed to be so
invested.

 

--------------------------------------------------------------------------------






APPENDIX B (continued)

SUPPLEMENTAL RETIREMENT AND ACCOUNT VALUE PLAN FOR SALARIED EMPLOYEES OF THE
STANLEY WORKS

Supplemental cornerstone contributions under Section 4.2(b) of the Plan and
subsections (a)(ii) and (b)(ii) of this Appendix B

          Years of Credited Service under The Stanley Works Retirement Plan as
of January 31, 1998

 

Age*

0

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32

33

34

35

36

37

38

39

40

22

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29

0.1%

0.1%

0.1%

0.1%

0.1%

0.1%

0.2%

0.2%

0.2%

0.2%

0.2%

0.2%

0.2%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

0.1%

0.1%

0.1%

0.1%

0.2%

0.2%

0.2%

0.2%

0.3%

0.3%

0.3%

0.3%

0.3%

0.3%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31

0.1%

0.1%

0.1%

0.1%

0.2%

0.2%

0.2%

0.2%

0.3%

0.3%

0.3%

0.3%

0.3%

0.3%

0.3%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32

0.1%

0.1%

0.1%

0.2%

0.2%

0.2%

0.3%

0.3%

0.3%

0.3%

0.4%

0.4%

0.4%

0.4%

0.4%

0.4%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33

0.1%

0.1%

0.1%

0.2%

0.2%

0.3%

0.3%

0.3%

0.4%

0.4%

0.4%

0.6%

0.6%

0.6%

0.6%

0.6%

0.6%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

34

0.1%

0.1%

0.2%

0.2%

0.3%

0.3%

0.4%

0.4%

0.5%

0.5%

0.5%

0.6%

0.6%

0.6%

0.6%

0.6%

0.6%

0.6%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

0.1%

0.2%

0.2%

0.2%

0.3%

0.3%

0.4%

0.5%

0.5%

0.5%

0.6%

0.7%

0.7%

0.8%

0.8%

0.8%

0.8%

0.8%

0.8%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36

0.1%

0.2%

0.2%

0.2%

0.3%

0.4%

0.5%

0.5%

0.6%

0.6%

0.7%

0.7%

0.9%

0.9%

1.0%

1.0%

1.0%

1.0%

1.0%

1.0%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

37

0.1%

0.2%

0.2%

0.3%

0.4%

0.5%

0.5%

0.6%

0.7%

0.8%

0.8%

0.9%

0.9%

0.9%

1.0%

1.0%

1.2%

1.2%

1.2%

1.2%

1.2%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38

0.1%

0.2%

0.3%

0.3%

0.4%

0.5%

0.6%

0.6%

0.7%

0.8%

0.9%

1.0%

1.2%

1.2%

1.2%

1.2%

1.4%

1.4%

1.4%

1.4%

1.4%

1.4%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

39

0.1%

0.2%

0.3%

0.4%

0.5%

0.5%

0.7%

0.8%

0.8%

0.8%

1.0%

1.1%

1.2%

1.3%

1.3%

1.3%

1.4%

1.4%

1.7%

1.7%

1.7%

1.7%

1.7%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

0.1%

0.2%

0.3%

0.4%

0.5%

0.6%

0.7%

0.9%

0.9%

1.1%

1.1%

1.1%

1.2%

1.5%

1.5%

1.5%

1.7%

1.7%

1.8%

2.0%

2.0%

2.0%

2.0%

2.0%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41

0.1%

0.2%

0.3%

0.5%

0.5%

0.6%

0.7%

0.9%

0.9%

1.1%

1.2%

1.3%

1.3%

1.5%

1.6%

1.7%

1.7%

1.9%

1.9%

2.3%

2.3%

2.3%

2.3%

2.3%

2.3%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42

0.1%

0.2%

0.3%

0.5%

0.6%

0.7%

0.8%

0.9%

1.1%

1.1%

1.2%

1.3%

1.3%

1.5%

1.6%

1.7%

1.9%

1.9%

1.9%

2.3%

2.4%

2.4%

2.4%

2.4%

2.4%

2.4%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43

0.1%

0.2%

0.3%

0.5%

0.6%

0.7%

0.8%

0.9%

1.1%

1.1%

1.2%

1.4%

1.4%

1.6%

1.8%

1.8%

2.0%

2.0%

2.2%

2.3%

2.4%

2.4%

2.4%

2.4%

2.4%

2.4%

2.4%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44

0.2%

0.3%

0.3%

0.5%

0.6%

0.7%

0.8%

1.0%

1.1%

1.2%

1.4%

1.4%

1.6%

1.6%

1.8%

1.8%

2.0%

2.0%

2.3%

2.3%

2.4%

2.7%

2.7%

2.7%

2.7%

2.7%

2.7%

2.7%

 

 

 

 

 

 

 

 

 

 

 

 

 

45

0.2%

0.3%

0.4%

0.5%

0.6%

0.7%

0.8%

1.0%

1.1%

1.2%

1.4%

1.6%

1.6%

1.8%

1.8%

2.0%

2.0%

2.0%

2.3%

2.5%

2.5%

2.7%

2.7%

2.9%

2.9%

2.9%

2.9%

2.9%

2.9%

 

 

 

 

 

 

 

 

 

 

 

 

46

0.2%

0.3%

0.4%

0.5%

0.7%

0.7%

0.9%

1.0%

1.2%

1.3%

1.4%

1.6%

1.7%

1.8%

1.8%

2.0%

2.2%

2.2%

2.6%

2.6%

2.8%

2.9%

2.9%

3.0%

3.0%

3.0%

3.0%

3.0%

3.0%

3.0%

 

 

 

 

 

 

 

 

 

 

 

47

0.2%

0.3%

0.4%

0.6%

0.7%

0.9%

0.9%

1.1%

1.2%

1.4%

1.4%

1.6%

1.9%

2.0%

2.1%

2.1%

2.4%

2.4%

2.6%

2.9%

2.9%

3.1%

3.1%

3.1%

3.2%

3.3%

3.5%

3.5%

3.5%

3.5%

3.5%

 

 

 

 

 

 

 

 

 

 

48

0.2%

0.3%

0.4%

0.6%

0.7%

0.9%

1.0%

1.1%

1.4%

1.4%

1.5%

1.6%

1.9%

2.0%

2.1%

2.1%

2.4%

2.4%

2.7%

2.9%

3.5%

3.5%

3.5%

3.5%

3.8%

3.8%

3.8%

3.8%

3.8%

3.8%

3.8%

3.8%

 

 

 

 

 

 

 

 

 

49

0.2%

0.3%

0.5%

0.6%

0.8%

1.0%

1.0%

1.3%

1.4%

1.4%

1.7%

1.8%

2.0%

2.1%

2.4%

2.4%

2.5%

2.5%

3.0%

3.1%

3.5%

3.5%

3.5%

3.5%

4.2%

4.2%

4.2%

4.2%

4.2%

4.2%

4.2%

4.2%

4.2%

 

 

 

 

 

 

 

 

50

0.2%

0.3%

0.5%

0.6%

0.8%

1.0%

1.1%

1.3%

1.4%

1.6%

1.8%

2.0%

2.3%

2.3%

2.6%

2.6%

2.9%

2.9%

3.3%

3.3%

3.5%

3.7%

3.7%

4.2%

4.5%

4.5%

4.5%

4.5%

4.5%

4.5%

4.5%

4.5%

4.5%

4.5%

 

 

 

 

 

 

 

51

0.2%

0.4%

0.5%

0.6%

0.9%

1.0%

1.1%

1.3%

1.5%

1.6%

1.8%

2.1%

2.3%

2.5%

2.6%

2.6%

2.9%

2.9%

3.4%

3.4%

3.5%

3.7%

4.3%

4.6%

4.6%

4.6%

4.6%

4.6%

4.6%

4.6%

5.7%

5.7%

5.7%

5.7%

5.7%

 

 

 

 

 

 

52

0.2%

0.4%

0.5%

0.8%

0.9%

1.0%

1.2%

1.5%

1.5%

1.8%

2.0%

2.1%

2.5%

2.5%

2.7%

2.7%

3.2%

3.2%

3.8%

3.8%

3.9%

4.1%

4.6%

4.6%

4.6%

4.6%

4.9%

4.9%

5.0%

5.4%

5.7%

5.7%

5.7%

5.7%

5.7%

5.7%

 

 

 

 

 

53

0.2%

0.4%

0.5%

0.8%

0.9%

1.2%

1.3%

1.5%

1.6%

1.9%

2.0%

2.4%

2.5%

2.6%

2.8%

3.1%

3.2%

3.3%

3.8%

3.8%

4.2%

4.2%

4.6%

4.6%

4.8%

5.2%

5.2%

5.2%

5.2%

5.4%

5.7%

5.7%

5.7%

5.7%

5.7%

5.7%

5.7%

 

 

 

 

54

0.2%

0.4%

0.5%

0.8%

0.9%

1.2%

1.3%

1.5%

1.7%

1.9%

2.1%

2.7%

2.7%

3.1%

3.1%

3.1%

3.2%

3.8%

3.8%

4.2%

4.2%

4.2%

4.6%

4.6%

5.3%

5.3%

6.0%

6.0%

6.0%

6.0%

6.4%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

 

 

 

55

0.2%

0.4%

0.6%

0.8%

0.9%

1.2%

1.3%

1.5%

1.7%

1.9%

2.1%

2.7%

2.7%

3.1%

3.1%

3.1%

3.2%

3.8%

3.8%

4.2%

4.2%

4.2%

4.6%

4.6%

5.3%

5.3%

6.0%

6.0%

6.0%

6.0%

6.4%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

 

 

56

0.2%

0.4%

0.6%

0.8%

1.0%

1.2%

1.3%

1.5%

1.7%

1.9%

2.1%

2.7%

2.7%

3.1%

3.1%

3.1%

3.2%

3.8%

3.8%

4.2%

4.2%

4.2%

4.6%

4.6%

5.3%

5.3%

6.0%

6.0%

6.0%

6.0%

6.4%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

 

57

0.2%

0.4%

0.6%

0.8%

1.0%

1.3%

1.5%

1.5%

1.7%

1.9%

2.1%

2.7%

2.7%

3.1%

3.1%

3.1%

3.2%

3.8%

3.8%

4.2%

4.2%

4.2%

4.6%

4.6%

5.3%

5.3%

6.0%

6.0%

6.0%

6.0%

6.4%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

58

0.2%

0.4%

0.6%

0.8%

1.0%

1.5%

1.5%

1.5%

1.7%

1.9%

2.1%

2.7%

2.7%

3.1%

3.1%

3.1%

3.2%

3.8%

3.8%

4.2%

4.2%

4.2%

4.6%

4.6%

5.3%

5.3%

6.0%

6.0%

6.0%

6.0%

6.4%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

59

0.2%

0.5%

0.8%

0.8%

1.1%

1.5%

1.5%

1.5%

1.7%

1.9%

2.1%

2.7%

2.7%

3.1%

3.1%

3.1%

3.2%

3.8%

3.8%

4.2%

4.2%

4.2%

4.6%

4.6%

5.3%

5.3%

6.0%

6.0%

6.0%

6.0%

6.4%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

60

0.2%

0.5%

0.8%

1.1%

1.1%

1.5%

1.5%

1.5%

1.7%

1.9%

2.1%

2.7%

2.7%

3.1%

3.1%

3.1%

3.2%

3.8%

3.8%

4.2%

4.2%

4.2%

4.6%

4.6%

5.3%

5.3%

6.0%

6.0%

6.0%

6.0%

6.4%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

61

0.2%

0.5%

0.8%

1.1%

1.1%

1.5%

1.5%

1.5%

1.7%

1.9%

2.1%

2.7%

2.7%

3.1%

3.1%

3.1%

3.2%

3.8%

3.8%

4.2%

4.2%

4.2%

4.6%

4.6%

5.3%

53%

6.0%

6.0%

6.0%

6.0%

6.4%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

62

0.2%

0.5%

0.8%

1.1%

1.1%

1.5%

1.5%

1.5%

1.7%

1.9%

2.1%

2.7%

2.7%

3.1%

3.1%

3.1%

3.2%

3.8%

3.8%

4.2%

4.2%

4.2%

4.6%

4.6%

5.3%

5.3%

6.0%

6.0%

6.0%

6.0%

6.4%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

63

0.2%

0.5%

0.8%

1.1%

1.1%

1.5%

1.5%

1.5%

1.7%

1.9%

2.1%

2.7%

2.7%

3.1%

3.1%

3.1%

3.2%

3.8%

3.8%

4.2%

4.2%

4.2%

4.6%

4.6%

5.3%

5.3%

6.0%

6.0%

6.0%

6.0%

6.4%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

64

0.2%

0.5%

0.8%

1.1%

1.1%

1.5%

1.5%

1.5%

1.7%

1.9%

2.1%

2.7%

2.7%

3.1%

3.1%

3.1%

3.2%

3.8%

3.8%

4.2%

4.2%

4.2%

4.6%

4.6%

5.3%

5.3%

6.0%

6.0%

6.0%

6.0%

6.4%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

65

0.2%

0.5%

0.8%

1.1%

1.1%

1.5%

1.5%

1.5%

1.7%

1.9%

2.1%

2.7%

2.7%

3.1%

3.1%

3.1%

3.2%

3.8%

3.8%

4.2%

4.2%

4.2%

4.6%

4.6%

5.3%

5.3%

6.0%

6.0%

6.0%

6.0%

6.4%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

66

0.2%

0.5%

0.8%

1.1%

1.1%

1.5%

1.5%

1.5%

1.7%

1.9%

2.1%

2.7%

2.7%

3.1%

3.1%

3.1%

3.2%

3.8%

3.8%

4.2%

4.2%

4.2%

4.6%

4.6%

5.3%

53%

6.0%

6.0%

6.0%

6.0%

6.4%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

67

0.2%

0.5%

0.8%

1.1%

1.1%

1.5%

1.5%

1.5%

1.7%

1.9%

2.1%

2.7%

2.7%

3.1%

3.1%

3.1%

3.2%

3.8%

3.8%

4.2%

4.2%

4.2%

4.6%

4.6%

5.3%

5.3%

6.0%

6.0%

6.0%

6.0%

6.4%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

68

0.2%

0.5%

0.8%

1.1%

1.1%

1.5%

1.5%

1.5%

1.7%

1.9%

2.1%

2.7%

2.7%

3.1%

3.1%

3.1%

3.2%

3.8%

3.8%

4.2%

4.2%

4.2%

4.6%

4.6%

5.3%

5.3%

6.0%

6.0%

6.0%

6.0%

6.4%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

69

0.2%

0.5%

0.8%

1.1%

1.1%

1.5%

1.5%

1.5%

1.7%

1.9%

2.1%

2.7%

2.7%

3.1%

3.1%

3.1%

3.2%

3.8%

3.8%

4.2%

4.2%

4.2%

4.6%

4.6%

5.3%

5.3%

6.0%

6.0%

6.0%

6.0%

6.4%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

70

0.2%

0.5%

0.8%

1.1%

1.1%

1.5%

1.5%

1.5%

1.7%

1.9%

2.1%

2.7%

2.7%

3.1%

3.1%

3.1%

3.2%

3.8%

3.8%

4.2%

4.2%

4.2%

4.6%

4.6%

5.3%

5.3%

6.0%

6.0%

6.0%

6.0%

6.4%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

71

0.2%

0.5%

0.8%

1.1%

1.1%

1.5%

1.5%

1.5%

1.7%

1.9%

2.1%

2.7%

2.7%

3.1%

3.1%

3.1%

3.2%

3.8%

3.8%

4.2%

4.2%

4.2%

4.6%

4.6%

5.3%

5.3%

6.0%

6.0%

6.0%

6.0%

6.4%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

7.0%

*      Age as of December 31, 2001

v

--------------------------------------------------------------------------------